Case: 10-30972     Document: 00511514590          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-30972
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GREGORY CHARLES HOWARD,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:03-CR-174-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Gregory Charles Howard, federal prisoner # 04073-095, appeals the
district court’s grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence
based on the amendments to the crack cocaine Guideline. Howard, through the
Federal Public Defender, contends that the district court abused its discretion
by not granting a reduction to the middle of the recalculated guidelines range.
He also contends that the district court committed procedural error or abused
its discretion by failing to give reasons for the sentence.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30972   Document: 00511514590      Page: 2   Date Filed: 06/21/2011

                                 No. 10-30972

      As Howard concedes, his arguments are foreclosed by United States v.
Evans, 587 F.3d 667 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010). In
Evans, we noted that, because the district court was under no obligation to
reduce the defendant’s sentence at all, it was under no obligation to reduce the
sentence even further within the recalculated range. Id. at 673. In addition, the
district court was not required to give reasons for granting the defendant’s
§ 3582(c)(2) motion but not imposing a lower sentence within the recalculated
guidelines range. Id. at 674. Accordingly, Howard’s contentions are foreclosed
by Evans, and the judgment of the district court is AFFIRMED. See id. at
672-74.




                                       2